Title: To Thomas Jefferson from Joseph Anderson and Others, 27 March 1804
From: Anderson, Joseph
To: Jefferson, Thomas


          
            Sir 
            [27 Mch. 1804]
          
          We the Undersigned do recommend John Kennedy Esquire—of the State of Tennessee—Attorney at Law—as a Candidate for the appointment of Secretary of the District or Territory of New Orleans, or as Attorney for that District—for either of which appointments his talents and integrety well qualify him—and Shou’d the President think proper to Honor him—with either of the appointments—We feel Confident he will discharge the duties of the office, with honor to himself—and Satisfaction to his Government—
          
            Jos: Anderson 
            Wm Cocke 
            John Rhea 
            Wm Dickson 
            G: W: Campbell 
          
         